 Case 1:19-cr-00057-LO Document 55 Filed 04/18/19 Page 1 of 1 PageID# 127




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division

UNITED STATES OF AMERICA


       V.                                           No. I:l9-cr-57{LO)

PETER LE et al.


                                            ORDER


       Upon motion of the United Stales, good cause having been shown, it is hereby

ORDERED that the jury trial currently scheduled for Aprij 2.^^2019. in this case shall be
removed from the docket.


       It is further ORDERED that the arraignment currently scheduled for April 19, 2019. as to

defendant Dane Hughes shall be cancelled and the summons for his appearance vacated; and

       It is further ODERED that an arraignment on the supecseding indictment shall be held on

May 2.2019, at 9:00 a.m.

       The Clerk is directed to send a copy of this Order to all counsel of record, the United

States Marshals Service, and the United States Probation Office.

       Entered in Alexandria. Virginia, this ^^ day of Aprik 2019.




                                             The Honorable LinnrO'Grady
                                             United States Dislricreudge
